Citation Nr: 0826431	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for tinea pedis.  In 
April 2008, the veteran testified at an RO hearing.  The 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in June 2008.  Transcripts of 
both hearings are of record.

On July 15, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDING OF FACT

The medical evidence and the veteran's competent and credible 
testimony show that the veteran's tinea pedis is related to 
his service.


CONCLUSION OF LAW

Tinea pedis was incurred in service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for tinea pedis.  He 
contends that he first noticed a rash on his feet in service 
and was treated with a blue ointment.  He recalled people 
teasing him calling him "blue foot."  He indicated that his 
living conditions in 1943 on Guadalcanal were not good.  They 
did not have decent baths or showers and were unable to keep 
clean.  They also had to wade through water causing their 
feet, shoes, and socks to be constantly moist and damp.  He 
asserts that he has had an itchy rash on his feet since 
service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service personnel records show that the veteran served 
overseas for 21 months in the Asiatic-Pacific Theater in the 
U.S. Army.  The service medical records show treatment for 
tinea cruris.  One year after service in March 1947, a 
private physician noted that the veteran had an atypical 
fungus infection in the groin area that was by nature 
persistent and recurrent.  The veteran complained of a 
persistent itching and breaking out in the right groin.  A 
June 1947 VA examination report shows a diagnosis of tinea 
cruris with secondary dermatitis, moderate.  On physical 
examination, there were a few scattered vesicles in the groin 
area and macular eruptions in the crural area of the thighs.  
The veteran later was granted service connection for tinea 
cruris.

An October 2005 private medical record notes the veteran 
reported that he had a foot fungus since World War II.  He 
was shown to having tinea pedis with scaling patches on his 
feet.  The tinea cruris also was described as involving 
scaling patches.  

A VA examiner found in February 2006 that the veteran had 
residual symptoms of tinea pedis.  The veteran indicated that 
he began developing a rash on both feet in 1944 while 
deployed to the Guadalcanal.  The rash was scaly and itchy.  
He was prescribed a medication with a blue coloration to it 
but did not recall the name of the medication.  He also 
described the rash on the groin area as itchy and red.  

Resolving all doubt, the record shows that the veteran has 
suffered from the same skin infection since service, which 
manifested in the groin area and the feet.  As noted, the 
tinea cruris in 1947 was shown to have secondary dermatitis 
and be persistent and recurrent.  The medical evidence 
further documents similar complaints and symptoms involving 
both the rash on the feet and in the groin area.  The veteran 
also is competent to state that he has experienced an itchy 
rash on his feet since service and there is no reason shown 
to doubt his credibility.  See McCartt v. West, 12 Vet. App. 
164 (1999).  He has consistently reported on his hearing 
testimony and a February 2006 VA examination report that he 
recalled being treated with a blue ointment in service and 
has had an itchy rash on his feet since service.  

The benefit of the doubt goes to the veteran and service 
connection for tinea pedis is warranted.  See 38 C.F.R. 
§ 3.102.  









ORDER

Entitlement to service connection for tinea pedis is granted, 
subject to the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


